Citation Nr: 0433837	
Decision Date: 12/23/04    Archive Date: 12/29/04

DOCKET NO.  03-14 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial increased rating for peptic 
ulcer disease with gastroesophageal reflux disease, currently 
evaluated as 30 percent disabling.  

2.  Entitlement to an initial increased rating for 
degenerative disc disease of the cervical spine, currently 
evaluated as 20 percent disabling.  

3.  Entitlement to an initial compensable rating for 
residuals of a compression fracture of the lumbar spine at 
the L5 level from March 17, 2001 to December 15, 2003.  

4.  Entitlement to an initial increased rating for residuals 
of a compression fracture of the lumbar spine at the L5 
level, evaluated as 10 percent disabling from December 16, 
2003.  


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel
INTRODUCTION

The veteran served on active military duty from July 1984 to 
March 2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions of the Department of 
Veterans Affairs Regional Office (RO) in Montgomery, Alabama.  
In a December 2001 decision, the RO, in pertinent part, 
granted service connection for peptic ulcer disease, a 
herniated disc of the cervical spine at the C5-6 level, and 
residuals of a compression fracture of the lumbar spine at 
the L5 level.  The RO assigned noncompensable evaluations to 
each of these disabilities, effective from March 17, 2001.  
Additional rating actions addressed the assigned evaluations.  
In a January 2004 rating action, the RO assigned a 10 percent 
rating for the residuals of the compression fracture at L5, 
effective from December 16, 2003.  Also, by a July 2004 
rating action, the RO awarded evaluations of 30 percent for 
peptic ulcer disease with gastroesophageal reflux disease and 
20 percent for degenerative disc disease of the cervical 
spine, effective from March 17, 2001.  

The disability ratings assigned to the service-connected 
peptic ulcer, cervical spine, and lumbar spine disabilities 
are PTSD based on initial grants of service connection for 
these disorders.  As such, the entire period associated with 
these service-connected disabilities will be considered to 
ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  Consequently, the rating 
issues with regard to the service-connected peptic ulcer, 
cervical spine, and lumbar spine disorders are correctly 
characterized as discussed in the following decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues on appeal has been obtained.  

2.  The service-connected peptic ulcer disease with 
gastroesophageal reflux disease is manifested by esophagitis 
and pain.  This disability is not exhibited by an active 
duodenal ulcer, weight loss, impairment of health, vomiting, 
hematemesis, melena, anemia, or incapacitating episodes 
averaging ten days or more in duration.  

3.  The service-connected degenerative disc disease of the 
cervical spine is manifested by complaints of neck pain, a 
small right lateral C5-6 disc protrusion, and degenerative 
disc disease most notable at C6-7 and to a lesser degree at 
C5-6.  This disability is exhibited by no more than slight 
loss of function due to pain, moderate limitation of motion 
or moderate intervertebral disc syndrome.  

4.  Between March 17, 2001 and December 15, 2003, the 
residuals of a compression fracture of the lumbar spine at 
the L5 level were manifested by complaints of pain and 
numbness in the low back but by essentially negative 
objective evaluation findings.  There are no x-ray findings 
of demonstrable deformity of the spine

5.  Since December 16, 2003, the residuals of a compression 
fracture of the lumbar spine at the L5 level has been 
manifested by no more than numbness and pain in the low back 
and slight limitation of motion.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 
30 percent for peptic ulcer disease with gastroesophageal 
reflux disease are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321(b)(1), 4.114, Diagnostic Code 7305 
& 7346 (2004).  

2.  The criteria for a rating greater than 20 percent for 
degenerative disc disease of the cervical spine are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.59, and 4.71a, Diagnostic Codes 5003, 5010, & 5290 
(effective prior to September 26, 2003); 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (initially codified at 5293 effective 
from September 23, 2002 and later codified at Code 5243 
effective form September 26, 2003); and 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5237 & 5242 (effective 
September 26, 2003).  

3.  The criteria for a compensable rating for residuals of a 
compression fracture at the L5 level, from March 17, 2001 to 
December 15, 2003, are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, and 4.71a, 
Diagnostic Codes 5292 & 5295 (effective prior to 
September 26, 2003); and 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5235 & 5237 (effective September 26, 
2003).  

4.  The criteria for a rating greater than 10 percent for 
residuals of a compression fracture at the L5 level, since 
December 16, 2003 have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, and 4.71a, 
Diagnostic Codes 5292 & 5295 (effective prior to 
September 26, 2003); and 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5235 & 5237 (effective September 26, 
2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  This law eliminated the concept of a well-grounded 
claim (inapplicable here), redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.

By the statement of the case (SOC) issued in March 2003, 
letters dated in September and October 2003, as well as 
supplemental statements of the case (SSOCs) furnished in 
January 2004 and July 2004, the RO discussed the type of 
evidence necessary to support the veteran's initial rating 
claims for his service-connected peptic ulcer, cervical 
spine, and lumbar spine disabilities.  By the September and 
October 2003 letters in particular, the RO notified the 
veteran that VA would make reasonable efforts to help him 
obtain such necessary evidence but that he must provide 
enough information so that VA could request the relevant 
records.  Further, the RO advised the veteran of attempts 
already made to obtain relevant evidence with regard to his 
initial rating claims.  In addition, the veteran was notified 
of his opportunity to submit any additional information.  

Moreover, the December 2001 and January 2002 rating 
decisions, the March 2003 SOC, as well as the January 2004 
and July 2004 SSOCs notified the veteran of the relevant 
criteria and evidence necessary to substantiate his initial 
rating claims regarding his service-connected peptic ulcer, 
cervical spine, and lumbar spine disabilities.  These 
documents also included discussions regarding the evidence of 
record, adjudicative actions taken, and the reasons and bases 
for the denial of these initial rating issues.  

In this regard, the Board acknowledges that the schedular 
criteria by which service-connected back disabilities are 
rated changed twice during the pendency of the veteran's 
appeal.  Specifically, on September 23, 2002, a change to a 
particular diagnostic code (5293) was made effective.  See 
67 Fed. Reg. 54,345-54,349 (August 22, 2002) (codified at 
38 C.F.R. § 4.71a, Diagnostic Codes 5293).  This initial 
change to Diagnostic Code 5293 was then incorporated into a 
subsequent alteration in all of the spinal diagnostic codes.  
The second change in the spinal rating criteria became 
effective on September 26, 2003.  See 68 Fed. Reg. 51,454-
51,458 (August 27, 2003) (to be codified at 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243).  In the July 2004 SSOC, 
the RO considered, and informed the veteran of, the first 
regulatory change but not the second.  

As the Board will discuss in the following decision, the 
second regulatory change involves criteria similar to that 
included in the first regulatory change as well as the 
original requirements.  Such similarities include, for 
example, consideration of ankylosis, limitation of motion, 
muscle spasm, tenderness, and the extent of relief from 
symptoms.  In fact, in a statement received at the RO in 
August 2004, the veteran specifically stated that he had no 
further evidence or information to submit.  Furthermore, the 
relevant evidence of record does not support an increased 
rating for either the veteran's service-connected cervical 
spine disability or his service-connected lumbar spine 
disorder under the old relevant rating criteria or under 
either of the two subsequent regulatory changes.  Under such 
circumstances, the Board finds that the veteran has been 
provided with adequate notice of the evidence needed to 
successfully prove his cervical spine and lumbar spine claims 
and that there is no prejudice to him by appellate 
consideration of these issues at this time, without a prior 
remand of the case to the RO for providing the specific 
criteria set forth in the second regulatory change.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  There is clearly no 
reasonable possibility that further assistance would aid the 
veteran in substantiating his cervical spine and lumbar spine 
claims.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of these claims.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001).

Moreover, during the current appeal, the veteran has been 
accorded pertinent VA examinations.  Also, all available 
relevant evidence identified by the veteran has been obtained 
and associated with the claims folder.  Accordingly, the 
Board finds that VA has satisfied its duty to notify and to 
assist pursuant to the VCAA with regard to the veteran's 
peptic ulcer, cervical spine, and lumbar spine claims.  See 
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2004); Pelegrini v. Principi, No. 01-944 (U.S. Vet. 
App. June 24, 2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

II.  Peptic Ulcer Disease With Gastroesophageal Reflux 
Disease

According to service medical records from the veteran's 
reserve duty, in the report of a periodic examination 
conducted in June 1981, the examiner noted that the veteran 
had last received treatment for a duodenal ulcer in April 
1981, that he had previously undergone an upper 
gastrointestinal series as well as a barium enema in November 
1980, and that he had no major complaints at the time of the 
June 1981 evaluation.  The examiner concluded, at the time of 
the June 1981 evaluation, that the veteran had a history of a 
duodenal ulcer which was active.  

Service medical records from the veteran's period of active 
military duty reflect treatment for gastroenteritis in July 
1985, probable esophageal reflux and a history of peptic 
ulcer disease in February 1986, possible gastroenteritis in 
March 1986, probable viral gastroenteritis in May 1986, a 
history of intermittent gastritis in January 1989, peptic 
ulcer disease with a history of a duodenal ulcer which was 
symptomatic in January 1989 and November 1990, quiescent 
peptic ulcer disease and gastroesophageal reflux disease in 
February 1994, acute gastroenteritis in February 1995, and 
gastroenteritis in November 1995.  

Additional service medical records indicate that the veteran 
was taking various medication, including Tagamet and Zantac, 
for his stomach problems between October 1991 and February 
1996.  In the report of the December 2000 separation 
examination, the examiner noted that the veteran had a 
history of peptic ulcer disease which was controlled with 
medication.  

The veteran was discharged from active military duty in March 
2001.  Later, in December 2001, the veteran underwent a VA 
general medical examination.  At that time, he reported 
having peptic ulcer disease manifested by a duodenal ulcer 
since 1986.  He described continued epigastric pain despite 
taking medication.  A physical examination of the veteran's 
abdomen was negative.  The examiner diagnosed a history of 
peptic ulcer disease with a duodenal ulcer which was 
currently symptomatic with no complications other than pain.  

According to relevant medical records subsequently received, 
in May 2000, the veteran sought private treatment for 
complaints of increasingly frequent episodes of dyspepsia, 
"gas," and a burning/aching discomfort in his epigastric 
region (which could, at times, be a sharp pain).  He denied 
any nausea, vomiting, diarrhea, constipation, melena, or 
hematochezia.  A physical examination of the veteran's 
abdomen demonstrated no tenderness or distention, positive 
bowel sounds, and no organomegaly.  The treating physician 
assessed dyspepsia with a history of a duodenal ulcer.  

In July 2000, the veteran returned for private follow-up 
treatment.  At that time, he reported "doing fairly well."  
A physical examination of his abdomen demonstrated no 
tenderness or distention, positive bowel sounds, and no 
masses.  The treating physician assessed dyspepsia which had 
improved with Prilosec.  

In December 2001, the veteran sought private treatment for 
complaints of recurrent episodes of constipation, abdominal 
cramping, and nausea.  He denied any vomiting, melena, 
hematochezia, or changes in his weight.  A physical 
examination of his abdomen demonstrated no tenderness or 
distention, positive bowel sounds, and no masses.  

According to subsequent medical records, in April 2003, the 
veteran sought private treatment for complaints of difficulty 
with gastrointestinal distress, including upper abdominal 
pain and some degree of dyspepsia.  He denied any 
gastrointestinal bleeding or weight loss and reported that he 
does not take any aspirin or nonsteroidal anti-inflammatory 
drugs.  On physical examination, the veteran's abdomen was 
found to be soft and nontender.  

An esophagogastroduodenoscopy with biopsy completed in May 
2003 provided impressions of mild distal erosive esophagitis, 
a small nodule just below the gastroesophageal junction close 
to the erosion, a hiatal hernia, and minimal gastritis.  A 
biopsy of the nodule reflected inflammation and hyperplasia 
of esophageal squamous mucosa which was consistent with 
reflux esophagitis as well as gastric foveolar type mucosa 
with chronic inflammation and with no specialized columnar 
(intestinal) type epithelium with goblet cells identified.  
The private physician expressed his belief that the veteran's 
chronic inflammation "may represent the esophagogastric 
junction, a hiatal hernia, a congenital rest of gastric 
mucosa, or the so-called gastric type of Barrett's esophagus 
which has not been associated with increased risk of 
malignancy."  

In August 2003, the veteran reported "doing much better."  
He reported that he is taking a fiber supplement every other 
day and has not had any abdominal pain, diarrhea, or 
heartburn.  On physical examination, the veteran's abdomen 
was soft and nontender.  The treating physician assessed 
stable gastroesophageal reflux disease.  

At a VA miscellaneous digestive conditions examination 
conducted in December 2003, the veteran described 
intermittent stomach pain with tenderness in the epigastrium 
and a nauseated feeling after eating.  He reported that his 
weight has been stable.  The examiner observed that the 
veteran was slender and "appear[ed] . . . well."  A 
physical examination demonstrated that the veteran's abdomen 
was soft and nontender with no organomegaly or bruit.  The 
examiner concluded that, although the veteran does not have 
an active duodenal ulcer at the time of the evaluation, he 
had evidence of long-standing hypersecretion of acid in his 
stomach which has required ongoing medication.  In addition, 
the examiner noted the veteran's history of gastroesophageal 
reflux symptoms and abdominal pain.  The examiner diagnosed 
gastritis, esophagitis, and gastroesophageal reflux and 
expressed his opinion that these conditions "are a 
longstanding problem which date to . . . [the veteran's] time 
in [the] military service between 1984-2001."  

Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2004).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Since the present appeal arises from an 
initial rating decision which established service connection 
and assigned an initial disability rating, it is not the 
present level of disability which is of primary importance, 
but rather the entire period is to be considered to ensure 
that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2004).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2004).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2004).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2004).  

According to the applicable diagnostic code which rates 
impairment resulting from a hiatal hernia, evidence of 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, which is productive of considerable 
impairment of health warrants the assignment of a 30 percent 
disability rating.  38 C.F.R. § 4.114, Diagnostic Code 7346 
(2004).  The next higher, and highest, evaluation allowable 
pursuant to this Code, 60 percent, requires evidence of 
symptoms of pain, vomiting, material weight loss, and 
hematemesis or melena, with moderate anemia or other symptom 
combinations productive of severe impairment of health.  Id.  

Furthermore, according to a diagnostic code which rates 
impairment resulting from a duodenal ulcer, evidence of a 
moderate duodenal ulcer resulting in recurring episodes of 
severe symptoms two or three times a year averaging ten days 
in duration, or with continuous moderate manifestations, 
warrants the assignment of a 20 percent disability 
evaluation.  38 C.F.R. § 4.114, Diagnostic Code 7305 (2004).  
The next higher rating, 40 percent, requires evidence of a 
moderately severe duodenal ulcer which is less than severe 
but which results in impairment of health manifested by 
anemia and weight loss, or recurrent incapacitating episodes 
averaging ten days or more in duration at least four or more 
times a year.  Id.  The highest evaluation allowable pursuant 
to this Code, 60 percent, requires evidence of a severe 
duodenal ulcer with pain that is only partially relieved by 
standard ulcer therapy, periodic vomiting, recurrent 
hematemesis or melena, with manifestations of anemia and 
weight loss which are productive of definite impairment of 
health.  Id.  

The veteran has described continuous stomach problems 
(including stomach pain with tenderness in the epigastrium 
and a nauseated feeling after eating) that are not entirely 
controlled by medication.  The veteran's descriptions of this 
service-connected pathology are deemed to be competent 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Importantly, however, the veteran's descriptions of the 
service-connected peptic ulcer disease with gastroesophageal 
reflux disease must be considered in conjunction with the 
clinical evidence of record as well as the pertinent rating 
criteria.  

Although the December 2003 VA examination provided evidence 
of longstanding acidity in the veteran's stomach, which has 
required ongoing medication, as well as the examiner's 
opinion that the veteran's gastritis, esophagitis, and 
gastroesophageal reflux "are a longstanding problem which 
date to his military service between 1984-2001," this 
evaluation also reflected no evidence of an active duodenal 
ulcer, weight loss, or impairment of health.  The veteran has 
denied any vomiting, hematemesis, or melena.  There has been 
no objective evidence of anemia or incapacitating episodes 
averaging ten days or more in duration.  The Board must 
conclude, therefore, that a disability rating greater than 
the current evaluation of 30 percent for the 
service-connected peptic ulcer disease with gastroesophageal 
reflux disease is not warranted.  See, 38 C.F.R. § 4.114, 
Diagnostic Code 7305 & 7346 (2004).  

III.  Cervical And Lumbar Spine Disorders

According to the service medical records, X-rays taken of the 
veteran's lumbosacral spine in September 1988 were normal.  
Subsequently, in December 1991, the veteran was treated for 
residuals of a fracture of his lumbar spine, including right 
L5 spondylolysis.  

At the separation examination which was conducted in December 
2000, the veteran reported that his health at that time was 
good except for neck pain.  The examiner noted that the 
veteran's diagnoses included cervical disc disease with 
radiculopathy into the right arm.  

At the VA general medical examination conducted in December 
2001, the veteran reported having been diagnosed with a 
herniated disc at C5 in 1999.  At the time of the VA 
evaluation, the veteran's complaints consisted of neck and 
right shoulder pain.  He also stated that his treatment, 
which included anti-inflammatories, physical therapy, and a 
Thomas Collar, had not been successful.  Additionally, the 
veteran complained of low back pain since 1990 as well as 
some right leg sciatica symptoms.  He further noted that 
radiographic films had shown a fracture of his L5 vertebra 
which had collapsed as a result of his running activities.  

A physical examination demonstrated normal range of motion of 
the cervical spine, normal range of motion of all joints, no 
tenderness, a slight increase in the deep tendon reflexes of 
the right knee, and slight weakness in the right hand grip.  
X-rays taken of the veteran's cervical spine and lumbosacral 
spine several days later in December 2001 were normal.  The 
examiner diagnosed, in pertinent part, a history of a 
herniated disc at C5 with minimal loss of function as well as 
a compression fracture at L5 with no loss of function.  

Relevant medical records subsequently received reflect 
periodic treatment for neck pain as well as some numbness and 
tingling in his hand between May 2000 and December 2001.  
Specifically, nerve conduction studies as well as an 
electromyography completed in June 2000 reflected evidence of 
slowing in the distal segments o the right median and ulnar 
nerves which was compatible with a mild right carpal tunnel 
syndrome and ulnar neuropathy at the wrist.  There was no 
evidence of right cervical radiculopathy.  

A November 2000 physical examination of the veteran's neck 
demonstrated excellent range of motion, no significant 
crepitus, a Tinel's sign in the anterior triangle on the 
right, a mild Tinel's at the wrist and a mild one over the 
ulnar nerve at the elbow, no thenar or hypothenar atrophy, 
and a negative Roos test.  The treating physician suspected 
"that there is a good likelihood that . . . [the veteran] 
has other problems for . . . [his wrist symptoms] as well."  
Magnetic resonance imaging completed on the veteran's 
cervical spine in December 2000 showed a small right lateral 
C5-6 disc protrusion effacing the right lateral recess of the 
spinal canal.  Also, a private examination of the veteran's 
neck in January 2001 demonstrated diffuse tenderness in the 
paracervical musculature, extension to 30 degrees, flexion 
within two fingerbreaths of his chest, rotation to 60 degrees 
bilaterally, 5/5 strength throughout all muscle groups in the 
left upper extremity, a possible 1/2 grade weakness of the 
right biceps, decreased right biceps and brachioradialis 
reflex with equal and symmetric on the right with equal and 
symmetric tricep reflexes, sensation which was intact 
diffusely to light touch in all dermatomes in both upper and 
lower extremities, and negative Spurling's, Jackson, and 
Lhermitte's tests.  The treating physician provided an 
impression of right C6 radiculopathy.  In March 2001, the 
veteran stated that, despite receiving three epidural 
injections for his neck pain, he continued to experience this 
symptom on a daily basis.  

In a December 2003 letter, a private physician noted that, at 
the time of the evaluation, the veteran was not having any 
pain.  A physical examination demonstrated intact motor and 
sensory function, normal deep tendon reflexes, and normal 
range of motion of the cervical spine.  X-rays taken of the 
veteran's cervical spine demonstrated disc space narrowing 
and degenerative disc disease which was most notable at C6-7 
and to a lesser degree at C5-6.  Magnetic resonance imaging 
(MRI) confirmed these findings and also showed an osteophytic 
change at these levels which was most pronounced on the left 
(which the examiner felt "may be producing an element of 
foraminal stenosis").  The examiner suspected myofascial 
pain and some radicular symptoms.  

Approximately one week later on December 16th, 2003, the 
veteran underwent a VA spine examination.  At that time, he 
described occasional tingling and numbness in his leg, some 
pain in his right leg, as well as tingling and numbness in 
his right arm in 1999.  Neck treatment has included physical 
therapy, steroid shots, and stretching exercises.  He 
reported taking medication for pain.  He denied undergoing 
any surgery.  He also noted that he wears a neck brace three 
times a day.  The examiner observed that the veteran was not 
wearing such a brace at the time of the examination.  

A physical examination demonstrated forward flexion of the 
cervical spine to 36 degrees, backward extension of the 
cervical spine to 28 degrees, flexion of the cervical spine 
to the right of 24 degrees and to the left to 28 degrees, 
forward flexion of the lumbar spine to 83 degrees, backward 
extension of the lumbar spine to 46 degrees, flexion of the 
lumbar spine to the right to 22 degrees and to the left to 
34 degrees, a ceasing of motion when pain began, satisfactory 
musculature of the back, and deep tendon reflexes in the 
upper and lower extremities which were 2+, active, and equal.  
The examiner observed that the veteran showed very little 
evidence of painful motion, spasm, weakness, or tenderness.  
In particular, the examiner noted that the veteran jumped out 
of his chair with ease and walked well with no limp and 
without using a cane or other appliance.  The veteran 
reported experiencing periods of flare-ups.  The examiner 
expressed his opinion that these flare-ups result in an 
additional 5% of functional impairment.  

X-rays taken of the veteran's cervical spine demonstrated no 
prevertebral soft tissue swelling, acute fracture, 
subluxation, or significant degenerative change.  X-rays 
taken of his lumbosacral spine revealed no acute abnormality.  
The examiner diagnosed arthralgia of the cervical and lumbar 
spine with slight loss of function due to pain.  

Based on this additional evidence, the RO, by a January 2004 
rating action, awarded a compensable evaluation of 
10 percent, effective from December 16, 2003, for the 
service-connected residuals of a compression fracture of the 
lumbar spine at the L5 level.  Subsequently, by a July 2004 
rating action, the RO awarded an increased evaluation of 
20 percent, effective from March 17, 2001, for the 
service-connected degenerative disc disease of the cervical 
spine.  

Analysis

As the Board has discussed in this decision, in evaluating 
the severity of a particular disability, it is essential to 
consider its history.  38 C.F.R. §§ 4.1 and 4.2 (2004).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Since the present appeal arises from an initial rating 
decision which established service connection and assigned an 
initial disability rating, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2004).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2004).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2004).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2004).  

With regard to the veteran's increased rating claims for the 
service-connected degenerative disease of his cervical spine 
and the service-connected residuals of a compression fracture 
of his lumbar spine at the L5 level, the Board notes that the 
schedular criteria by which orthopedic disabilities of the 
spine are rated changed during the pendency of his appeal.  
Specifically, on September 23, 2002, a change to a particular 
diagnostic code (5293) was made effective.  See 67 Fed. Reg. 
54,345-54,349 (August 22, 2002) (codified at 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5293).  Further, on September 26, 
2003, changes in all spinal rating criteria became effective.  
See 68 Fed. Reg. 51,454-51,458 (August 27, 2003) (to be 
codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243).  

The VA General Counsel has held that where a law or 
regulation changes during the pendency of a claim for 
increased rating, the Board should first determine whether 
application of the revised version would produce retroactive 
results.  In particular, a new rule may not extinguish any 
rights or benefits the claimant had prior to enactment of the 
new rule.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, 
if the revised version of the regulation is more favorable, 
the implementation of that regulation under 38 U.S.C.A. § 
5110(g), can be no earlier than the effective date of that 
change.  The VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.  

According to the old relevant rating criteria, evidence of 
moderate intervertebral disc syndrome with recurring attacks 
warrants the assignment of a 20 percent disability 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293.  The 
next higher rating of 40 percent requires evidence of severe 
intervertebral disc syndrome with recurring attacks and 
intermittent relief.  Id.  The highest evaluation allowable 
pursuant to this Code, 60 percent, requires evidence of 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief.  
Id.  

Also, evidence that lumbosacral strain has resulted in 
characteristic pain on motion is required for the grant of a 
10 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic 
Code 5295.  Evidence that lumbosacral strain results in 
muscle spasm on extreme forward bending and loss of lateral 
spine motion, unilateral, in the standing position warrants 
the assignment of a 20 percent disability rating.  Id.  The 
next higher disability evaluation, 40 percent, which is the 
highest disability rating allowable pursuant to this code, 
necessitates evidence of severe lumbosacral strain with 
listing of the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  Id.  

According to the relevant diagnostic code which rates 
impairment resulting from degenerative arthritis, 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent disability 
rating will be assigned based upon X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  A 20 percent disability evaluation will be 
granted with X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups with 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003 & 5010.  These 10 percent and 
20 percent ratings based on X-ray findings will not be 
combined with ratings based on limitation of motion.  
38 C.F.R. § 4.71a, Note 1 following Diagnostic Code 5003.  

Diagnostic Code 5292 evaluates impairment resulting from 
limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292.  According to this Diagnostic Code, 
evidence of slight limitation of motion of the lumbar spine 
warrants the assignment of a 10 percent disability rating.  
Id.  The next higher evaluation of 20 percent requires 
evidence of moderate limitation of motion of the lumbar 
spine.  Id.  The highest rating allowable under this code, 
40 percent, necessitates evidence of severe limitation of 
motion of the lumbar spine.  Id.  

Diagnostic Code 5290 evaluates impairment resulting from 
limitation of motion of the cervical spine.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5290.  According to this Diagnostic 
Code, evidence of slight limitation of motion of the cervical 
spine warrants the assignment of a 10 percent disability 
rating.  Id.  The next higher evaluation of 20 percent 
requires evidence of moderate limitation of motion of the 
cervical spine.  Id.  The highest rating allowable under this 
code, 30 percent, necessitates evidence of severe limitation 
of motion of the cervical spine.  Id.  

Although regulations recognize that a part which becomes 
painful on use must be regarded as seriously disabled, see 
38 C.F.R. §§ 4.40 and 4.45, these provisions are qualified by 
specific rating criteria applicable to the case at hand.  In 
the present case, evaluation of the veteran's 
service-connected cervical spine and lumbar spine 
disabilities include consideration of any resulting neck and 
low back pathology.  Any such neck and low back 
symptomatology may include limitation of motion of the 
applicable joint.  See, 38 C.F.R. § 4.71a, Diagnostic Codes 
5290 & 5292.  Application of the precepts enunciated in 
DeLuca v. Brown, 8 Vet. App. 202 (1995) requires that 
problems such as pain on use be specifically considered when 
evaluating the veteran's disability.  Specifically, when a 
Diagnostic Code provides for compensation based on limitation 
of motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must 
also be considered, and the examinations upon which rating 
decisions are based must adequately portray the extent of the 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Id.  See also, 
38 C.F.R. § 4.59 (2003).  

With regard to the relevant rating criteria concerning the 
veteran's service-connected cervical spine disability, the 
Board notes that a change to a particular diagnostic code 
(5293) was made effective on September 23, 2002.  See 67 Fed. 
Reg. 54,345-54,349 (August 22, 2002) (initially codified at 
38 C.F.R. § 4.71a, Diagnostic Codes 5293 and later codified 
at 38 C.F.R. § 4.71a, Diagnostic Codes 5243).  This new Code 
rates impairment resulting from intervertebral disc syndrome 
of the cervical spine based on incapacitating episodes.  An 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Note 1 following Diagnostic 
Code 5243.  

Specifically, evidence of incapacitating episodes having a 
total duration of at least 2 weeks but less than 4 weeks 
during the past 12 months will result in the assignment of a 
20 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5243.  The next higher evaluation of 40 percent requires 
evidence of incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the past 
12 months.  Id.  The highest rating allowable pursuant to 
this Code, 60 percent, requires evidence of incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months.  Id.  

According to the relevant rating criteria with regard to the 
veteran's service-connected cervical spine disability, 
effective September 26, 2003, evidence of forward flexion of 
the cervical spine greater than 15 degrees but not greater 
than 30 degrees; a combined range of motion of the cervical 
spine not greater than 170 degrees; muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis warrants the assignment of a 20 percent 
disability evaluation.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5237 & 5242.  The next higher rating of 30 percent 
requires evidence of forward flexion of the cervical spine of 
15 degrees or less or favorable ankylosis of the entire 
cervical spine.  Id.  The next higher evaluation of 
40 percent requires evidence of unfavorable ankylosis of the 
entire cervical spine.  Id.  A total schedular evaluation of 
100 percent necessitates evidence of unfavorable ankylosis of 
the entire spine.  Id.  

According to the relevant rating criteria with regard to the 
veteran's service-connected lumbar spine disability, 
effective September 26, 2003, evidence of forward flexion of 
the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees; a combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or vertebral body fracture with loss of 50 percent 
or more of height warrants the assignment of a 10 percent 
disability evaluation.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 & 5237.  The next higher rating of 20 percent 
requires evidence of forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 
60 degrees; a combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  Id.  The next higher evaluation of 
40 percent requires evidence of forward flexion of the 
thoracolumbar spine of 30 degrees of less or favorable 
ankylosis of the entire thoracolumbar spine warrants the 
assignment of a 40 percent disability evaluation.  Id.  The 
next higher rating of 50 percent requires evidence of 
unfavorable ankylosis of the entire thoracolumbar spine.  Id.  
A total schedular evaluation of 100 percent necessitates 
evidence of unfavorable ankylosis of the entire spine.  Id.  

1.  Degenerative Joint Disease Of The Cervical Spine

The veteran has asserted that an increased rating is 
warranted for the service-connected degenerative disc disease 
of his cervical spine.  In particular, he has described 
continuous moderate neck pain and discomfort.  The veteran's 
descriptions of this service-connected pathology are deemed 
to be competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Importantly, however, the veteran's descriptions 
of the service-connected degenerative disc disease of his 
cervical spine must be considered in conjunction with the 
clinical evidence of record as well as the pertinent rating 
criteria.  

Magnetic resonance imaging completed on the veteran's 
cervical spine in December 2000 showed a small right lateral 
C5-6 disc protrusion effacing the right lateral recess of the 
spinal canal.  Private X-rays taken of the veteran's cervical 
spine in December 2003 demonstrated disc space narrowing and 
degenerative disc disease which was most notable at C6-7 and 
to a lesser degree at C5-6.  Magnetic resonance imaging (MRI) 
completed on the veteran's cervical spine at that time 
confirmed these findings and also showed an osteophytic 
change at these levels which was most pronounced on the left 
(which the examiner felt "may be producing an element of 
foraminal stenosis").  

Importantly, however, physical examinations conducted on the 
veteran's cervical spine during the current appeal have 
demonstrated forward flexion to 36 degrees, backward 
extension to 28 degrees, flexion to the right of 24 degrees 
and to the left to 28 degrees, intact motor and sensory 
function, normal deep tendon reflexes, and very little 
evidence of painful motion, spasm, weakness, or tenderness.  
In fact, the examiner who conducted the recent VA spine 
examination in December 2003 expressed his opinion that these 
flare-ups result in an additional 5% of functional 
impairment.  

Significantly, however, this symptomatology does not support 
a finding of an increased rating for the service-connected 
degenerative disc disease of the cervical spine.  The 
essentially negative objective findings on examination have 
not shown evidence of severe intervertebral disc syndrome 
with recurring attacks and intermittent relief has not been 
objective shown.  Consequently, the next higher rating of 
40 percent based on the old regulatory criteria cannot be 
awarded.  See, 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(effective prior to September 23, 2002).  Furthermore, the 
private physician who examined the veteran's cervical spine 
just one week prior to the VA spine examination in December 
2003 expressed his opinion that the range of motion of the 
veteran's cervical spine was normal.  Consequently, a higher 
rating of 30 percent (based upon the old regulatory criteria 
which stipulated that a 30 percent rating required evidence 
of severe limitation of motion of the cervical spine) cannot 
be granted.  See, 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010, & 5290 (effective prior to September 26, 2003).  

Further, the claims folder contains no objective evidence 
that the veteran's service-connected cervical spine 
disability has resulted in incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months.  In particular, the claims folder 
contains evidence of only periodic treatment by a physician.  
Bed rest has not been prescribed by a physician.  
Consequently, a higher rating of 40 percent, pursuant to the 
revised regulatory criteria (which was initially codified at 
Diagnostic Code 5293 effective on September 23, 2002 and 
subsequently codified at Code 5243 effective from 
September 26, 2003), cannot be awarded.  

Moreover, without evidence of limitation of forward flexion 
of the cervical spine to 15 degrees or less or evidence of 
favorable ankylosis of the entire cervical spine, a higher 
evaluation of 30 percent, based upon the revised regulatory 
criteria which became effective on September 26, 2003, cannot 
be granted.  38 C.F.R. § 4.71a, Diagnostic Codes 5237 & 5242 
(effective from September 26, 2003).  

Furthermore, the examiner who conducted the recent VA spine 
examination in December 2003 observed that the veteran 
exhibited very little evidence of painful motion, spasm, 
weakness, or tenderness.  In fact, this physician concluded 
that the veteran had only slight loss of function due to his 
neck pain.  As such, the Board concludes that the 20 percent 
rating currently assigned to the service-connected 
degenerative disc disease of the veteran's cervical spine 
contemplates any functional impairment, pain, and weakness 
that he experiences as a result of this disability.  See 
DeLuca, 8 Vet. App. at 204-207; see also 38 C.F.R. §§ 4.40, 
4.45, 4.59.  The veteran did not exhibit objective 
neurological deficit associated with degenerative disc 
disease on the examination and a separate rating for 
neurological abnormality is not appropriate.  Consequently, a 
rating greater than 20 percent currently assigned to the 
service-connected degenerative disc disease of the cervical 
spine, based upon any functional impairment, pain, and 
weakness that the veteran may experience as a result of this 
service-connected neck disorder, is not warranted.  Id.  

2.  Residuals Of A Compression Fracture Of The Lumbar Spine 
At The L5 Level From March 17, 2001 To December 15, 2003

The veteran has consistently described numbness and pain in 
his low back, particularly when he walks.  Significantly, 
however, objective evaluation findings 


relative to the veteran's low back from March 17, 2001 to 
December 15, 2003 demonstrated normal range of motion of all 
joints, no tenderness, a slight increase in the deep tendon 
reflexes of the right knee, and no radiographic pathology.  
In fact, the examiner who conducted the VA general medical 
examination in December 2001 concluded that the veteran had 
no loss of function resulting from the compression fracture 
at his L5 disc.  Furthermore, the claims folder contains no 
records of outpatient or inpatient low back treatment during 
this time period.  

These negative evaluation findings do not support the grant 
of a compensable rating for the service-connected residuals 
of a compression fracture of the lumbar spine at the L5 level 
from March 17, 2001 to December 15, 2003 under either the old 
or the new regulatory criteria.  Specifically, characteristic 
pain on motion of the veteran's lumbar spine was not shown.  
Thus, a compensable rating of 10 percent based upon 
impairment resulting from lumbosacral strain cannot be 
awarded.  38 C.F.R. § 4.71a, Diagnostic Code 5295.  Moreover, 
without evidence of even slight limitation of motion of the 
lumbar spine, a compensable evaluation of 10 percent cannot 
be granted.  38 C.F.R. § 4.71a, Diagnostic Code 5292.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5003 & 5010.  There was 
no demonstrable deformity of the spine exhibited on x-ray 
studies.  See also, 38 C.F.R. § 4.71a, Diagnostic Code 5285.  

Additionally, objective findings have not shown forward 
flexion of the thoracolumbar spine between 60 degrees and 
85 degrees; a combined range of motion of the thoracolumbar 
spine between 120 degrees and 235 degrees; muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or vertebral body fracture 
with loss of 50 percent or more of height.  Consequently, a 
compensable evaluation based upon the revised regulatory 
criteria effective from September 26, 2003 is not warranted.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235 & 5237.  

Furthermore, the VA general medical examination conducted in 
December 2001 demonstrated no limitation of motion and no 
tenderness of the veteran's lumbar spine.  In addition, the 
examiner who conducted this evaluation concluded that the 
veteran had no loss of function resulting from the 
compression fracture at his L5 disc.  As such, the Board 
finds that a compensable evaluation of 10 percent based upon 
any functional impairment, pain, and weakness that the 
veteran experiences as a result of this disability is not 
warranted.  See DeLuca, 8 Vet. App. at 204-207; see also 
38 C.F.R. §§ 4.40, 4.45, 4.59.  

3.  Residuals Of A Compression Fracture Of The Lumbar Spine 
At The L5 Level From December 16, 2003

As the Board has previously noted in this decision, the 
veteran has consistently reported numbness and pain in his 
low back.  Specifically, at the VA spine examination 
conducted on December 16th, 2003, the veteran described 
occasional tingling and numbness in his leg and some pain in 
his right leg.  In this regard, the Board acknowledges that 
objective evaluation findings relative to the veteran's low 
back since December 16, 2003 have demonstrated forward 
flexion of the lumbar spine to 83 degrees, backward extension 
of the lumbar spine to 46 degrees, flexion of the lumbar 
spine to the right to 22 degrees and to the left to 
34 degrees, and a ceasing of motion when pain began.  
However, objective evaluation findings have also shown 
satisfactory musculature of the back, 2+ deep tendon reflexes 
in the lower extremities which were active and equal, and no 
radiographic abnormality.  

These negative evaluation findings do not support the grant 
of a disability rating greater than 10 percent for the 
service-connected residuals of a compression fracture of the 
lumbar spine at the L5 level since December 16, 2003 under 
either the old or the new rating criteria.  Specifically, 
muscle spasm on extreme forward bending and loss of lateral 
spine motion, and unilateral, in the standing position has 
not been shown.  Thus, an increased rating of 20 percent 
based upon impairment resulting from lumbosacral strain 
cannot be awarded.  38 C.F.R. § 4.71a, Diagnostic Code 5295.  
Moreover, with evidence of no more than slight limitation of 
motion of the lumbar spine, an increased rating of 20 percent 
(based upon a finding of moderate limitation of motion of the 
lumbar spine) cannot be granted.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292.  See also, 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003 & 5010.  

Additionally, objective findings have not shown evidence of 
forward flexion of the thoracolumbar spine between 30 degrees 
and 60 degrees; a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  Consequently, an increased 
disability rating of 20 percent based upon the revised 
regulatory criteria effective from September 26, 2003 is not 
warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 & 5237.  

Furthermore, the examiner who conducted the VA spine 
examination on December 16, 2003 observed that the veteran 
showed very little evidence of painful motion, spasm, 
weakness, or tenderness.  In particular, the examiner noted 
that the veteran jumped out of his chair with ease and walked 
well with no limp and without using a cane or other 
appliance.  The examiner concluded that the veteran's 
reported flare-ups result in only an additional 5% of 
functional impairment.  In fact, the examiner specifically 
stated that the veteran has only slight loss of function due 
to pain as a result of the arthralgia of his lumbar spine.  

As such, the Board concludes that the 10 percent rating 
currently assigned to the service-connected residuals of a 
compression fracture of the lumbar spine at the L5 level 
since December 16, 2003 contemplates any functional 
impairment, pain, and weakness that he experiences as a 
result of this disability.  In other words, this 10 percent 
evaluation reflects the extent of pain and the related 
functional impairment that the veteran experiences as a 
consequence of use of his low back.  See DeLuca, 8 Vet. App. 
at 204-207; see also 38 C.F.R. §§ 4.40, 4.45, 4.59.  
Consequently, a rating greater than the 10 percent currently 
assigned to this service-connected disability, based upon any 
functional impairment, pain, and weakness that the veteran 
may experience as a result of this low back disorder, is not 
warranted.  Id.  

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted.  The facts of this case 
do not show that any of the service-connected disabilities 
under consideration have resulted in marked interference with 
his employment or required frequent periods of 
hospitalization.  Rather, the Board notes that the percentage 
ratings under the Schedule are representative of the average 
impairment in earning capacity resulting from diseases and 
injuries.  38 C.F.R. § 4.1 specifically sets out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as requiring periodic medical attention are clearly 
contemplated in the Schedule and provided for in the 
evaluations assigned herein.  What the veteran has not shown 
in this case is that, service-connected disabilities have 
resulted in unusual disability or impairment that rendered 
the criteria and/or degrees of disability contemplated in the 
Schedule impractical or inadequate.  Accordingly, 
consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in 
this case.  


ORDER

An initial rating greater than 30 percent for peptic ulcer 
disease with gastroesophageal reflux disease is denied.  

An initial rating greater than 20 percent for degenerative 
disc disease of the cervical spine is denied.  

An initial compensable rating for residuals of a compression 
fracture of the lumbar spine at the L5 level from March 17, 
2001 to December 15, 2003 is denied.  

An initial rating greater than 10 percent for residuals of a 
compression fracture of the lumbar spine at the L5 level from 
December 16, 2003 is denied.  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



